Citation Nr: 1521320	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  12-16 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for duodenal ulcer, claimed as stomach condition and gastroesophageal reflux disease (GERD), and if so, entitlement to that benefit.  


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from April 1967 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which declined to reopen the Veteran's claim.

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  


FINDINGS OF FACT

1.  In an unappealed April 2010 rating decision, the RO most recently declined to reopen the Veteran's claim of entitlement to service connection for a stomach condition.
 
2.  Evidence received since the April 2010 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a stomach condition.

3.  There is an approximate balance of positive and negative evidence as to whether the Veteran's current GERD is related to his military service.


CONCLUSIONS OF LAW

1.  Evidence received since the April 2010 rating decision in relation to the Veteran's claim for entitlement to service connection for a stomach condition is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2014).

2.  Resolving doubt in favor of the Veteran, the criteria for service connection for GERD have been met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  Any error in the failure to provide notice involving the downstream elements of rating and effective date is harmless at this time, and can be corrected by the RO following the Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

New and Material

Without the need to discuss each piece of newly received evidence in detail, the Board finds that new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a stomach condition-also claimed as duodenal ulcer and GERD. 

The Veteran was first denied service connection for a stomach condition in a December 1967 rating decision.  The basis for the denial was that the Veteran's duodenal ulcer was not caused or aggravated by his military service.  Service connection for a stomach condition was most recently denied in an April 2010 rating decision.  The RO found no new and material evidence was received to reopen his claim.  The Veteran did not appeal this decision and it became final.  He filed his most recent request to reopen in June 2011.  

Since the April 2010 rating decision, the Veteran submitted a statement from a November 2014 private nurse who linked the Veteran's GERD to his military service.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for a stomach condition.  See 38 C.F.R. § 3.156(a).

Service Connection

The Veteran contends that his current stomach condition, claimed as a duodenal ulcer and GERD, was caused or aggravated by his military service.  For the reasons explained below, the Board finds the positive and negative evidence to be in relative equipoise and service connection is warranted for GERD.

First, the Board finds that the Veteran is currently diagnosed as having and is being treated for GERD.  As such, the question that remains before the Board is whether the Veteran's currently diagnosed GERD was caused or worsened by his military service.

A review of the service treatment records shows a February 1966 physician's letter indicating a possible early, duodenal ulcer.  The physician could not offer any information because there was "some question as to whether there actually was [an] ulcer shown on the report.  In his December 1966 report of medical history, the Veteran indicated he experienced "stomach, liver or intestinal trouble."  The examiner's notations do not appear to include any stomach condition although some of the notations are illegible.  

In June 1967, the Veteran was put on a special diet profile.  The August 1967 physical examination report (administrative discharge) noted the Veteran's complaints of frequent indigestion and stomach trouble referred to a duodenal ulcer diagnosed in 1963.  All x-rays since had been negative.  In November 1967, the Veteran ingested significant amounts of Bellergal and Librium, and later, was noted to have poisoning and psychophysiologic gastrointestinal reaction.  He was subsequently discharged from the Air Force.  

The June 2008 VA examiner provided a negative nexus opinion with respect to the Veteran's GERD/stomach condition.  He found that the Veteran did not have any evidence of duodenal ulcer disease, and his symptoms were suggestive of GERD.  He opined that the Veteran's GERD preexisted service and was not aggravated thereby.  A private medical professional provided a positive opinion, dated in November 2014.  She opined that no clear and unmistakable evidence showed that the Veteran's GERD preexisted service, and his currently diagnosed GERD had its onset during his military service.  

The Board finds that both the private medical professional and the VA examiner are competent and credible with respect to their opinions, and these opinions are supported by a detailed rationale and the evidence of record.  As such, the Board assigns both the positive and negative opinions equal weight. 

As the positive and negative evidence is in relative equipoise, all reasonable doubt is resolved in the Veteran's favor and service connection for GERD is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a stomach condition is reopened.

Service connection for GERD is granted.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


